Shaw, C. J.
This is an action on the case for a nuisance, in obstructing the plaintiff’s private right of way. The right of way is claimed by force of a reservation of a way, out of a conveyance made by the plaintiff to the defendant’s grantor. The conveyance was made by deed, December 1,1840, of a parcel of land bounded south on the Main street, in Waltham, east on land of the Waltham bank, and north on other land of the grantor. The grantor had a stable on the rear land north, not granted, and in his deed to Darius Wellington, the defendant’s grantor, a right of way was reserved in these words: “ Reserving, however, the right to have all the passage way kept open, east of the buildings as now standing, forever.”
The question is, upon the extent and limits of the way thus reserved; a question which it may be difficult to render intelligible without a plan. Perhaps it will be sufficient to say, that on the lot granted was a dwelling-house, towards the front on the Main street, with an easterly side facing towards the land of the Waltham bank; that at some distance back, about two thirds of the east line of the house, was a kitchen part ten feet wide, the easterly side of which kitchen part was of course ten feet further east than the line of the main house. In the southerly end of the kitchen was a door, opening towards the Main street, with a pathway to the street, and a gate opening from that pathway to the street. The plaintiff contends that his right of way extends quite up to the easterly side of the main house, then round by the kitchen end, and then by the east side of that kitchen end northerly to his own rear premises.
We think, that by the rules of construction, a reservation *316being in the words of the grantor must be taken most strongly against him, and favorably to the grantee; still, they are to be taken according to the natural meaning and effect of the words used to carry into effect the intent of the parties. A deed poll, though ' executed by one party only, must be regarded as the mutual contract of the parties ; the one granting and the other accepting the grant, with whatever conditions or reservations; both are supposed to understand the terms of it, and are bound by them. But in ascertaining the intent of the parties to such contract, it must be construed according to the subject-matter, and all the circumstances affecting them, which circumstances are supposed to be equally understood by both parties. "Under this rule, therefore, both knew the east line of the lot granted, coinciding with the line of the bank lot, the relative positions of the main house and the kitchen end, and that the latter was ten feet further east than the former, the tree and gate in the street in front of the kitchen, and the pathway from the gate to the kitchen; that the lot sold was the front part of a larger lot, and that a way would be convenient, if not necessary, to the land and stable in the rear part retained by the grantor. The right was not limited to any species of travel, as for a foot-way, or cart-way; it was therefore general for all purposes. Under these circumstances, we are of opinion that the reservation secured to the grantor a general right of way, for all proper purposes not limited to the actual way then used, which was partly over the land of the bank, not of right, but by sufferance, but extending over that part of the granted premises lying between the land of the bank, and the east line of the buildings. These latter words alone create any doubt. Do they mean, running from the street by the east line of the main house, as far back as the kitchen, then at right angles, on the south of the kitchen, then by the east line of the kitchen ? We think not, for several reasons. The tree and gateway in front, on the street, extending so far as nearly to cover the width of the kitchen, and the .pathway from the gate to the kitchen, show that they were intended for the use of the main house and kitchen, and were used with them, *317and lead to the conclusion, that the space between the east side of the main house and that path, were not intended to be reserved. In the absence of express words, the reservation is to be reasonably construed, so that whilst it secures a beneficial right to the grantor, it shall not unnecessarily limit the grant, and impose a burden upon the grantee, not necessary to the beneficial enjoyment of the right reserved. Under these circumstances we think that the words “ east of the buildings as now standing,” do not necessarily carry the way reserved up to the east line of the main house, but are satisfied by construing them to mean, east of the ldtchen part, which was one of the buildings then standing, and the most easterly one of them. The court are of opinion, therefore, that the way reserved is to. be limited by a line drawn from the east side of the east post of the small gate on the street, to the southeast corner of the kitchen as it stood at the time of the grant, and that the plaintiff, the original grantor, is entitled to a passage way for all travel, between the line thus described and the land of the Waltham bank.
If the defendant, by the erection or continuance of the piazza complained of, has encroached upon the way thus reserved to the plaintiff, the case is to go to an assessor to report the damage ; if the piazza does not extend east of the line thus described, then judgment is to be entered for the defendant. Judgment accordingly.
The assessor’s report awarding damages to the plaintiff, for the sum of $25, was accepted at the October term, 1855, and judgment entered thereon.